Citation Nr: 1720790	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disorder characterized by vertigo, to include benign paroxysmal positional vertigo (BPPV).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1998 to August 2006 and from October 2006 to April 2007.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2015, the Veteran appeared at a hearing held at the Central Office before the undersigned Veterans Law Judge (i.e., Central Office hearing).  A transcript of that hearing is of record.

In December 2015, the Veteran's claim was remanded for additional development.  The Board again remanded the claim in November 2016 for an addendum to the examination report and to receive additional VA treatment records.  The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case seeks entitlement to service connection for a disorder characterized by vertigo.  She contends that her vertigo had its origin during her period or periods of active military service and continues to the present day.  At the September 2015 hearing, the Veteran testified that her symptoms have been episodic in nature since she was discharged.  The Veteran stated that these symptoms include dizziness and feeling like "the world is spinning."

The Board acknowledges that the Veteran's service separation examination includes complaints of sporadic dizziness and vertigo.  However, physical examination of her ears and a neurological evaluation were within normal limits and no pertinent diagnosis was noted. 

In October 2009, the Veteran was afforded a VA examination for her claimed condition.  The Veteran reported that she had previously been diagnosed with vertigo since at least 2006.  She described her dizziness and disorientation as if the ground seemed like it was moving, voices felt far away and she sometimes experienced double vision.  Examination of the Veteran's ears was unremarkable and her hearing was within normal limits.  For the Veteran's claimed condition of vertigo, the examiner stated that "there is no diagnosis because I was unable to elicit or see any evidence of vertigo on exam today.  However based on her history the cause of her vertigo is likely due to benign paroxysmal positional vertigo (BPPV)."

In December 2015, the Board remanded the matter to obtain a medical opinion as to whether the Veteran currently suffers from "a chronic, clinically-identifiable disorder characterized by vertigo (to include, but not limited to, any inner ear or vestibular pathology)" and the etiology of any such disorder.

The Veteran was afforded another VA examination in April 2016.  The examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in service injury, event, or illness because "there is no current evidence that the vertigo described by the Veteran has a vestibular etiology."  No further rationale was provided.

In November 2016, the Board again remanded the appeal for the AOJ's failure to comply with the Board's December 2015 remand, as the April 2016 opinion was not adequate for rating purposes.  The Board directed that an addendum opinion be provided to address whether the Veteran has a chronic, clinically-identifiable disorder characterized by vertigo (to include, but not limited to, any inner ear or vestibular pathology, as well as benign paroxysmal positional vertigo (BPPV) that is related to service.

The December 2016 addendum stated nothing more than "it is not at least as likely as not that the Veteran has a chronic, clinically identifiable disorder characterized by vertigo (to include, but not limited to, any inner ear or vestibular pathology, as well as benign paroxysmal positional Vertigo (BPPV)."

After considering the record in detail as it pertains to the foregoing, the Board is forced to conclude that the 2016 examinations conducted and the opinions rendered in connection with the Veteran's vertigo disorder are inadequate for rating purposes.

For example, in March 2016 VA examination, the examiner did no more than to note as normal his observations of the Veteran's voice, face, nose, oral cavity, pharynx, and neck, also noting that there was no nystagmus in the eyes.  He had noted the Veteran's reports of episodes of vertigo, and then assessed her with that condition.  Further opinion was not entered and the basis of the assessment is not clear.

In the April 2016 VA Compensation and Pension (C & P) examination, although the examiner noted a diagnosis for vertigo in the late 1990s, his physical examination of the Veteran consisted in examining her external ear, ear canal, and tympanic membrane, all of which were noted as normal.  However, the examination notes indicate that there was no examination of the Veteran's gait, nor were the Romberg test, the Dix-Hallpike test (Nylen-Barany test) for vertigo or the limb coordination test (finger-nose-finger) administered by the examiner.  Additionally, the examiner's notes indicated that no diagnostic imaging studies or other diagnostic procedures were performed and there was no audiogram, the latter having been implicitly included in the December 2015 remand directives as an "otologic/audiometric examination."   

As such, it is not clear that all pertinent testing has been accomplished.  Or, in the alternative, to the extent this or similar testing was not done, it is unclear or unsaid why the testing was not indicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records for this pathology.  The appellant may be contacted as needed to identify the time and place of any treatment, as well as for assistance in obtaining any records.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  If there are no pertinent records since the last remand, that too should be noted.  

2. Schedule the Veteran for VA examination with 

(a) an appropriate examiner, whose expertise may include, but will not be limited to, vestibular disorders, otolaryngology, and/or neurology, 

(b) and who has not previously examined the Veteran.  

The claims folder must be provided to and reviewed by the examiner in conjunction with the examination, to include all prior examinations and opinions.  The examiner should indicate that he/she reviewed the file in the examination report.

All indicated tests and studies should be performed and all findings should be set forth in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner should provide an opinion as to the following:

(a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a chronic, clinically-identifiable disorder characterized by vertigo (to include, but not limited to, any inner ear or vestibular pathology, as well as benign paroxysmal positional vertigo (BPPV)).

(b) For each diagnosed disability, opine whether it is at least as likely as not (50 percent probability or more) that the disability was incurred in or related to service.

The opinion must acknowledge, address, consider, and refer to all lay statements in the record in rendering an opinion.  Additionally, the examiner will comment on the findings of other examiners.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved, which gives sufficient detail to explain and support the examiner's conclusions in the opinion.  If certain testing is not accomplished, an explanation of the reason that the testing was not done should be set out.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  If an additional examination is indicated, it should be scheduled.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand and that the examiner has documented the consideration of all records.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a disorder characterized by vertigo, to include benign paroxysmal positional vertigo (BPPV).  Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




